UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7858



WARREN MALIK TYSON,

                                               Plaintiff - Appellant,

             versus


STATE OF NORTH CAROLINA, Department of
Corrections; WAKE COUNTY, Sheriff’s Office;
WAKE MEDICAL HOSPITAL; UNIVERSITY OF NORTH
CAROLINA HOSPITAL AT CHAPEL HILL,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-03-44-5-F)


Submitted:    March 19, 2004                  Decided:   April 1, 2004


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Warren Malik Tyson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Warren Malik Tyson appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C.   §    1915(e)(2)(B)   (2000)    and   denying   his   motion   for

reconsideration.     We have reviewed the record and find that this

appeal is frivolous.     Accordingly, we dismiss the appeal on the

reasoning of the district court.       See Tyson v. North Carolina, No.

CA-03-44-5-F (E.D.N.C. June 26 and July 23, 2003).            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                DISMISSED




                                 - 2 -